Citation Nr: 9917719	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  94-32 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from July 1991 to March 
1994.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran did not participate in combat, and has not 
presented evidence that objectively confirms the occurrence 
of his claimed service stressors upon which the current 
diagnosis of PTSD is based.

3.  The veteran's chronic low back strain is due to service 
injuries.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1110, 5107(a)(West 1991); 
38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309 (1998).

2.  The veteran's chronic low back strain was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has PTSD as a result of 
stressors he encountered in the Persian Gulf War.  He further 
contends that he has a low back disability as a result of an 
inservice back injury.  The Board finds that the veteran's 
claims are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, the Board finds that he has presented 
claims that are plausible.  The Board is also satisfied that 
all relevant facts have been properly developed with respect 
to these issues and that no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
statute.

Factual Background

The veteran's service personnel records show that the veteran 
was stationed in Illinois from July to October 1991 for 
training.  From May to November 1992, he was assigned to the 
USS OGDEN.  His DD Form 214 noted no foreign or sea service.

The veteran's service medical records indicate that he first 
complained of upper back pain in December 1991 after lifting 
boxes.  He denied any past history of trauma.  Objectively, 
the left shoulder was slightly lower then the right shoulder.  
Muscle spasm was noted.  He was diagnosed with a muscle 
strain.  In August and September 1993 he was treated for neck 
pain assessed as paraspinal muscle strain.  In September 
1993, he attended back school after a three-week history of 
low back pain.  He stated that his back hurt anytime he 
lifted heavy items.  A March 1994 psychiatric consultation 
report indicates that the veteran was seeking a second 
opinion after having been previously diagnosed with 
antisocial personality disorder and it was recommended that 
he be expeditiously administratively separated.  A severe 
antisocial personality disorder was diagnosed.  The examiner 
opined that the veteran was fit for duty but was unsuitable 
for further service due to his severe character disorder.  
Although the veteran was not mentally ill, his personality 
style was a poor fit with the requirements of military 
discipline and lifestyle.  It was strongly recommended that 
the veteran be given an expeditious administrative 
separation.  At the time of his evaluation, the veteran also 
complained of back spasms.  His March 1994 medical history 
report indicates that he had recurrent back pain since a 
September 1993 injury.  He also had frequent trouble 
sleeping, depression or excessive worry, loss of memory or 
amnesia and nervous trouble secondary to stress since his 
administrative proceedings began.  The accompanying 
separation examination shows that his spine was evaluated as 
normal and that he was found to have a personality disorder 
per the Mental Health Unit.  

During his May 1994 VA general medical examination, the 
veteran's chief complaint was of recurrent low back and neck 
pain.  He related that he injured his head and back in 
September 1993 while working on the engine of an assault 
craft.  He complained of recurrent neck and back pain since 
the injury.  He also gave a history of having been diagnosed 
with a personality disorder.  Objectively, he had a normal 
posture and gait.  His toe and heel walks were within normal 
limits.  Examination of the cervical spine showed full and 
equal range of motion with no evidence of tenderness on 
palpation.  The thoracic and lumbosacral spines were also 
within normal limits with full range of motion and no 
evidence of tenderness on palpation.  The veteran was 
oriented to time and place, denied suicidal or homicidal 
ideation and was confused about his diagnosis of personality 
disorder.  He denied any inability to cope with his present 
situation although he was stressed at the time.  The examiner 
diagnosed cervical spine and lumbosacral back pain secondary 
to muscular strain and questionable personality disorder 
versus situational depression.  

During a May 1994 VA neurology examination, the veteran gave 
a history of being struck on the back of the neck two years 
prior to the examination.  There was no concussion or 
fracture at the time; however, he experienced "spasms" in 
the back of his neck and low back pain since the injury.  He 
complained of stiffness and cramps in the affected areas, but 
denied paralysis, paresthesias, or sensory loss.  He had been 
diagnosed with a personality disorder in service.  The 
neurologist found that the veteran had normal posture and 
psychomotor activity.  His eye contact was fair.  He was 
superficial and vague, but not tangential with no flight of 
ideas.  The examiner found no psychotic thought content or 
major cognitive deficits.  The examiner diagnosed personality 
disorder, not otherwise specified (NOS) by history and also 
found no evidence of central or peripheral nervous system 
disease or injury.  X-ray studies of the lumbar and cervical 
spine were normal.

VA treatment records dating from June to October 1994, show 
that the veteran complained of chronic back pain in June and 
had tenderness at T-12 with active range of motion.  X-ray 
studies of the thoracic and lumbar spines were unremarkable, 
except for evidence of spina bifida at L5 vertebra.  The 
veteran was diagnosed with chronic back strain.  An August 
progress note indicates that the veteran gave a history of a 
spinal injury the previous year.  He complained of a 
nonradiating "numbness" in his low back.  The examiner 
found the veteran's back to be nontender with good range of 
motion and no evidence of any focal deficit.  The veteran's 
gait was steady and he denied any problems walking.  The 
examiner assessed musculoskeletal versus fictitious low back 
pain.

During his October 1994 personal hearing, the veteran 
testified that he did not have any problems with authority 
and was not disciplined while in service.  He had no fights 
aboard ship or problems working with other people.  He 
admitted to domestic problems with his wife during service, 
but was not counseled about domestic violence.  He had two 
episodes of domestic disputes with his wife inservice and 
experienced no further domestic problems or trouble with the 
police.  Since his discharge, the veteran testified that he 
sometimes forgot where he was and experienced auditory 
hallucinations.  Since service he had not had any type of 
psychiatric treatment.  With regard to his claim for a back 
disability, the veteran clarified that a physician's 
assistant conducted his VA examination, and that while he did 
experience pain during the examination, he did not advise the 
examiner of it.  He also noted that while there was no 
objective evidence of back problems there was evidence of 
subjective complaints.  He testified that he experienced 
muscle spasms whenever he picked up something repetitively 
and got muscle relaxers from VA.  He last received treatment 
at a VA hospital in August 1994.  The veteran testified that 
he had been diagnosed with spina bifida.

In her statement, received in June 1995, the veteran's mother 
claims that he was given an illegal substance in a drink 
without his knowledge in service.  Shortly thereafter, he was 
treated at the Mental Health Unit and diagnosed with an 
antisocial personality disorder.  To her knowledge, he was 
not given a treatment plan at that time.  He was eventually 
stereotyped as an extremely dangerous person and discharged.  
Since his discharge, the veteran was living without any 
pension or medical benefits.  He had recently been diagnosed 
with spina bifida.  He hurt his back while inservice working 
on heavy machinery and she believes he cannot work according 
to Navy records.  

After being assaulted in October 1995, the veteran underwent 
intermaxillary fixation surgery at a VA facility for 
bilateral subcondylar fractures.  The veteran had received 
multiple blows to his face.  An accompanying X-ray study of 
his cervical spine shows that his prevertebral soft tissues 
were normal.  

An April 1996 private psychological evaluation shows that the 
veteran's chief complaints at the time were back pain and 
violent behavior.  He gave a history of having slipped on 
some oil aboard ship and injuring his lower back in 1993.  
Since that time he complained of constant pain and discomfort 
in his lower back.  He also reported having spina bifida as a 
child.  The examiner diagnosed late onset dysthymic disorder, 
alcohol dependence in early partial remission and personality 
disorder, NOS, with narcissistic and avoidant features.  He 
was also diagnosed with spina bifida and back pain by self-
report.  The examiner found it clear that the veteran's 
violent behavior was a result of the anger and frustration 
that he experienced since his discharge from the military and 
his inability to get a job and his separation from his wife.  
The examiner found no evidence of any significant 
psychological impairment that would prevent the veteran from 
engaging in sustained employment.   

During his April 1996 personal hearing, the veteran testified 
that he had no psychiatric problems prior to his service.  He 
was involved in varsity baseball and football during high 
school and participated in sports on base from 1991 to 1994.  
The veteran testified that he served in the Persian Gulf War 
and that his psychiatric problems began after his return from 
the war.  In the Persian Gulf, the temperatures would rise to 
140 degrees and as a result tempers would flare.  Everyone 
was on each other's nerves.  During his Persian Gulf service 
he helped transport Navy Seals and Marines back and forth 
from shore in war game maneuvers.  In 1993, after his return 
from the war, the veteran slipped on oil aboard ship, hitting 
his back.  At that time he felt something pull but did not 
seek immediate treatment due to the late hour.  The next day 
he sought treatment and was told it was his cervical spine, 
although he was also examined for low back pain.  He said he 
was treated for his low back injury on a weekly basis and his 
military occupational status was changed so he could be on 
light duty.

VA treatment records dating from July to October 1996 show 
that the veteran was diagnosed and treated for PTSD after he 
gave a history of having transported Navy Seals and Marines 
to the beach during the Persian Gulf War.  He was constantly 
worried that the ship would hit a mine and worried about 
dying at least twenty times a day.  He also gave a history of 
an explosion on his LST that scared him and stated that he 
had been anxious ever since.  

An October 1998 VA psychiatric examination report shows that 
the veteran complained of being excessively irritable and 
violent at times.  He experienced nocturnal awakening due to 
nightmares.  He stated that he saw explosions and saw an 
Iranian ship blowing up.  He said he dreamt about explosions 
in the flotation tanks of his assault craft and reported that 
this was a direct replay of an actual incident.  The examiner 
found that the veteran met the criteria for PTSD and also 
diagnosed dysthymia and antisocial personality disorder.  

The veteran, in November 1998, submitted a statement with 
regard to his alleged stressors.  He indicated that in July 
1991 he was in a vessel attached to the USS TAWARA.  They 
were transporting Navy Seals and Marines to the coast of Iraq 
when a load explosion sounded on the boat.  There were 
missiles flying overhead.  

Analysis

Entitlement to service connection may be granted for 
disability resulting from disease or injury in or aggravated 
by service.  38 U.S.C.A. § 1110.  Service connection may also 
be granted on a presumptive basis for certain chronic 
diseases, including psychosis, if manifest to a degree of 10 
percent or more within a year after service discharge.  38 
U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309(a).  
Additionally, service connection may be granted for any 
disease or injury diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).

The United States Court of Claims for Veterans Appeals 
(Court) has indicated that, a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b)(1998).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, showing that a veteran had a chronic condition either 
in service or during an applicable presumption period and 
that the veteran still has such a condition.  Savage v. 
Gober, 10 Vet. App. 489 (1997).  That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation.  Id.  If the 
chronicity provision does not apply, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) "if the condition is observed during service or 
any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Id. at 498.


Post-Traumatic Stress Disorder

After assessing the foregoing evidence in light of the 
applicable criteria, the Board concludes that service 
connection for PTSD is not warranted.  The record does not 
show that the veteran engaged in combat.  In these 
circumstances, the veteran's assertions regarding his 
stressors are insufficient, standing alone, to establish that 
they actually occurred.  Cohen v. Brown, 10 Vet. App. 128, 
147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The Board 
acknowledges that the veteran has been diagnosed by VA as 
having PTSD due to inservice stressors; however, the 
diagnosis was made on the premise that the veteran served 
during the Persian Gulf War attached to the USS TAWARA in 
July 1991.  The Board finds that the record does not contain 
credible evidence that the alleged inservice stressors 
actually occurred.  In this regard, the Board notes that his 
service personnel records indicate that he was in basic 
training at the time he claims he was in the Persian Gulf and 
that he was never assigned to the USS TAWARA, but rather to 
the USS OGDEN.  His DD Form 214 clearly indicates that he 
never had sea duty or foreign.  In essence, he never left the 
waters of the United States.  Moreover, an opinion by a 
mental health professional based on a post service 
examination of the veteran may not be used to establish the 
occurrence of the stressor. Moreau v. Brown, 9 Vet. App. at 
395-396.  Therefore, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD.  38 U.S.C.A. §§  1110, 5107;  
38 C.F.R. §§ 3.303, 3.304.  Moreover, during service the 
veteran was treated for and has been subsequently diagnosed 
with a personality disorder.  The Board notes that 
personality disorders are not considered to be diseases or 
injuries within the meaning of veteran's benefits 
legislation, and therefore are not eligible for service 
connection.  38 C.F.R. § 3.303(c).

Low Back Disorder

With regard to the veteran's claim for service connection for 
back disability, his service medical records do indicate 
inservice treatment for a low back strain and complained of 
back spasms the same month he was discharged.  Just two 
months after his discharge he was diagnosed with lumbosacral 
back pain secondary to muscular strain.  The veteran 
continued to be treated for low back pain, and while an 
August 1994 VA progress note is equivocal, the evidence of 
record does not indicate any subsequent incident that may 
have caused the veteran's current low back disability.  
Further, the Board finds that the veteran has shown 
chronicity and continuity of his low back symptoms, 
consistent with Savage v. Gober, 10 Vet.App. 489 (1997).  
Resolving all reasonable doubt in the veteran's favor, the 
Board finds that the veteran's current chronic low back 
strain is etiologically linked to his inservice injury.  
Therefore, the Board concludes that service connection is 
warranted for low back disability.

In correspondence received in September 1997, the veteran's 
representative indicated that the veteran had advised the 
service that he had had a personal hearing on March 10, 1997.  
Contact with the RO reveals that its records indicate that 
the veteran failed to report for the hearing.  Moreover, the 
files of his representative at the RO show do not indicate 
that the veteran had a hearing on the above date.  Therefore, 
the Board concludes that the veteran failed to report to his 
March 10, 1997 personal hearing.


ORDER

Service connection for PTSD is denied.

Service connection for low back disability is granted, 
subject to the regulations governing the criteria for award 
of monetary benefits.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

